                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MICHAEL E. BOSSE,

                      Plaintiff,                Case No. 1:19-cv-00270-REB

 vs.                                            MEMORANDUM DECISION
                                                AND ORDER
 DEPUTY CHIEF WARDEN RANDY
 BLADES, ICIO-WARDEN CARLIN,
 ICC-WARDEN McKAY, WARDEN
 CHRISTIANSEN, CONTRACTS
 WARDEN HIGGINS,

                      Defendants.




       Pending before the Court in Plaintiff Michael E. Bosse’s prisoner civil rights

matter are several motions of the parties that are ripe for adjudication, including a Motion

for Dismissal or Summary Judgment filed by Defendants that requests dismissal of thi s

entire case. (Dkt. 28.) The pending motions are fully briefed or have been mooted by

decisions on other pending motions. All named parties have consented to the jurisdiction

of a United States Magistrate Judge to enter final orders in this case. (Dkt. 26.) See 28

U.S.C. § 636(c) and Fed. R. Civ. P. 73. The operative pleading in this matter is the

Amended Complaint. (Dkt. 12.)




MEMORANDUM DECISION AND ORDER - 1
          Having reviewed the record in this matter, the Court concludes that oral argument

is unnecessary. Because the exhaustion issue may require an evidentiary hearing to

resolve, the Court has decided instead to revisit whether the claims have merit. The Court

preliminarily concludes that they do not. Therefore, the Court enters the following Order

requiring Plaintiff to respond to show why this case should not be dismissed for failure to

state a claim upon which relief can be granted.

                SCREENING STANDARD FOR PRISONER COMPLAINTS

          The Prison Litigation Reform Act (PLRA) 1 requires the Court to screen all pro se

prisoner and pauper complaints to determine whether they have stated a claim upon

which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B). The Court liberally construes a plaintiff’s pleadings to determine whether

the case should be dismissed for lack of a cognizable legal theory or a failure to plead

sufficient facts to support a cognizable legal theory.

          The critical inquiry is whether a constitutional claim, however inartfully pleaded,

has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

Cir. 1989). Rule 12(b)(6) authority to dismiss claims as explained in Jackson was

expanded by the PLRA, giving courts power to dismiss deficient claims sua sponte, either



1   Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.

MEMORANDUM DECISION AND ORDER - 2
before or after opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130

(9th Cir. 2000). Under the PLRA, the Court retains screening authority to dismiss claims

“at any time” during the litigation, regardless of fee payment. 28 U.S.C. § 1915(e)(2)(B).

        CONSIDERATION OF DISMISSAL ON 28 U.S.C. § 1915(e)(2) GROUNDS

       Plaintiff’s claims are that Defendants, who are IDOC officials, ignored his

requests to file an Interstate Agreement on Detainers Act (IAD) request for disposition

regarding Montana charges that were the subject of a detainer. However, Plaintiff

subsequently resolved this issue on his own without suffering any harm.

       Because the IAD is a compact among the states sanctioned by Congress under Art.

1, § 10, cl. 3 of the United States Constitution, a violation of the terms of the IAD can be

the basis for a civil rights lawsuit under 42 U.S.C. § 1983. Cuyler v. Adams, 449 U.S.

433, 449 (1981). However, “[m]erely the fact that § 1983 applies ... does not establish

either that § 1983 has been violated or that the courts must automatically permit the

action to proceed.” Wallace v. Hewitt, 428 F. Supp. 39, 42 (M.D. Pa. 1976).

       On February 8, 2017, the IDOC issued a written notice to Plaintiff that a Montana

detainer had been lodged against him and an arrest warrant pending in Montana. (Dkt.

12-3, p. 6.)

       On or about October 1, 2018, Plaintiff learned that some of Idaho’s prisoners

would be sent to Texas to alleviate overcrowding. (Dkt. 11-1, p. 1.) At that time, Plaintiff

still had the Montana detainer lodged against him. Plaintiff thought he was exempt from

the relocation because notices posted around the prison said prisoners with detainers were

ineligible for out-of-state transfer.

MEMORANDUM DECISION AND ORDER - 3
       In October 2018, Plaintiff submitted to IDOC Warden Carlin “paperwork to be

released” into Montana custody. He found out that he was slated to be transferred to

Texas and asked Idaho officials to send him to Montana instead to answer charges under

the detainer.

       On October 3, 2018, Plaintiff’s case manager, T.M. Cintos, discussed with

Plaintiff the possible move to Texas. Plaintiff told Cintos that he was thinking of refusing

the move so as, among other reasons, to facilitate his Idaho court action to reduce his

sentence and to resolve his Montana detainer. Cintos told Plaintiff that if he was selected

for Texas, the officials there “would be able to accommodate his court hearings or other

needs.” Cintos reported that Plaintiff said, “Okay,” and returned to his unit. (Dkt. 28-5,

pp. 2-3.)

       Plaintiff says that he sent grievances about the IAD issue to various Idaho officials

on March 4, 2019, March 17, 2019, and April 2, 2019, but he received no responses.

(Plaintiff’s Exh. 50-M, Dkt. 12-3, pp. 23-25.)

       On March 25, 2019, Plaintiff decided to use self-help, bypassing the IDOC, and he

mailed an IAD request to the Montana clerk of court: “I Michael E Bosse here by request

that you come get me from Idaho Dept of Corrections, and to cure the disposition of this

case BDC-16-482 for final disposition” (verbatim). (Dkt. 12-3, p. 2.; Dkt. 11-3, p. 6.)

This request invoked the 180-day time period for the Montana state prosecutor to either

(1) bring the defendant to trial on the charges, or (2) (a) dismiss the charges without

prejudice and (b) remove the detainer. The “dismissal with prejudice” sanction specified

in the IAD statute applies only if the 180-day period ends and the prosecutor has not

MEMORANDUM DECISION AND ORDER - 4
either brought Plaintiff to trial or voluntarily dismissed the charges. In State v. Tarrant,

772 N.W.2d 750, 756–57 (Ct App. Wis. 2009), the court explained that both dismissal of

the criminal charge and removal of the detainer:

              [T]he withdrawal of the detainer must be accompanied by the
              dismissal of the charges if the time limits of the IAD are to be
              avoided. This makes sense, because a prisoner who responds
              to the lodging of a detainer by filing an Inmate's Notice of
              Place of Imprisonment and Request for Disposition ... is
              demanding a prompt and final disposition of the underlying
              charges. A final disposition can only be achieved by a trial or
              dismissal of the charges. It is only after the charges “have
              gone away” that the prisoner is no longer exposed to the
              detrimental effects of pending criminal charges.

Id. at 756-57; see Pitts v. Maryland, 45 A.3d 872 (2012)(same); United States v.

Donaldson, 978 F.2d 381, 390 (7th Cir. 1992)(“The Act’s protection does not extend to

Donaldson, however, because he was not held by state authoritie s subject to a federal

detainer for more than 180 days after he requested a speedy disposition of the federal

charges. Here, the charges were resolved by dismissal of the complaint within 180 days

of Donaldson’s speedy trial motion. (The motion was filed December 1, 1988, the

complaint was dismissed and the detainer withdrawn on February 16, 1989 .)”).

       As to Plaintiff’s case, on April 18, 2019 – less than a month after he requested

final disposition – the state of Montana dismissed the charges against him citing grounds

that he had been convicted of a crime in Idaho, was 59 years old, had a discharge date of

May 4, 2046, and that it “would be a waste of precious judicial and state resources to

bring the defendant back to Montana for trial on these charges since he is serving what

amounts to a life sentence in Idaho.” (Dkt. 11-3, pp. 8-9.) On April 26, 2019, the


MEMORANDUM DECISION AND ORDER - 5
Montana court entered an order quashing the warrant for Plaintiff’s arrest. (Dkt. 11-3, p.

3.) On April 30, 2019, the Idaho Department of Correction received a request for

cancellation of the IAD detainer. (Id., p. 11.)

       Therefore, the Court reconsiders this claim under the screening provisions of 28

U.S.C. § 1915(e)(2) because: (1) Plaintiff took action to obtain final disposition of the

Montana IAD himself; (2) he did obtain final disposition—dismissal of the charges

without prejudice and cancellation of the detainer within the IAD disposition deadline

period; and (3) under relevant case law, he would be entitled to dismissal with prejudice

only if the Montana prosecutor had refused to bring him to trial or refused to dismiss the

charges (with or without prejudice) within the IAD deadline, which did not occur.

       The Court finds and concludes that, under these undisputed facts, Plaintiff has

failed to state a claim upon which relief can be granted. Plaintiff suffered no injury,

damage, or prejudice, and his own action, combined with the rapid action of the Montana

prosecutor and court, mooted his claim against Idaho prison officials. The Court will

provide the parties with a 14-day period in which to respond to this Order, after which the

Court will determine whether to make this Order final and dismiss this case with

prejudice for failure to state a claim.




MEMORANDUM DECISION AND ORDER - 6
                                       ORDER
     IT IS ORDERED:

  1. Defendants’ Motion to Dismiss or for Summary Judgment (Dkt. 28) is DEEMED

     MOOT.

  2. Plaintiff may file a response to this Order within 14 days, and Defendants may

     thereafter file a reply within 14 days of the response.

  3. Plaintiff’s Motion for Extension of Time to File a Response to the Motion to

     Dismiss or for Summary Judgment (Dkt. 31) is GRANTED.

  4. Plaintiff’s Motion to Compel Interrogatories and Subpoena Governor Butch Otter

     (Dkt. 32) is DENIED as MOOT.

  5. Plaintiff’s Motion to Grant a Preliminary Injunction against Defense Counsel and

     Defendants, IDOC (Dkt. 42) is DENIED as MOOT.

  6. Plaintiff’s Motion to Appoint Counsel (Dkt. 22) is DENIED because the claims

     appear subject to dismissal.


                   DATED: May 25, 2021




                                               _______________________
                                               Honorable Ronald E. Bush
                                               Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 7
